UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3005 HIGHLAND PARKWAY 60515 DOWNERS GROVE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630)515-7700 ONE TOWER LANE, SUITE 1000 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Former Address of principal executive offices, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:January 31, 2010— 71,163,768shares of Common Stock, $0.01par value DEVRY INC. FORM10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER31, 2009 TABLE
